Citation Nr: 1710808	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss, including as due to Agent Orange exposure.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1958 to July 1962.

This case comes before the Board of Veteran' Appeals (Board) on appeal from a January 2013 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified via videoconference in a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This case has a rather complex procedural history.  In July 2015, the Board issued a decision, in relevant part, denying entitlement to service connection for bilateral hearing loss.  Immediately prior to the July 2015 Board decision, the Veteran had submitted additional evidence in the form of a June 2015 private medical opinion.  This evidence had not yet been associated with the claims file at the time the Board's July 2015 decision was issued.  In September 2015, the Board issued a decision vacating its July 2015 decision, after realizing that it failed to consider the June 2015 private medical opinion that was in its possession prior to the issuance of the July 2015 decision.  However, the Veteran had filed a Notice of Appeal with the United States Court of Appeals for Veterans Claims (Court) in August 2015.  Therefore, in October 2015, the Board vacated its September 2015 decision, finding that the Board did not have the jurisdiction to vacate the July 2015 Board decision due to the Veteran's pending appeal before the Court.  In an August 2016 Memorandum Decision, the Court vacated the portion of the July 2015 Board decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss, and remanded the matter to the Board for adjudication consistent with the Court's decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In August 2016, the Court vacated the portion of the July 2015 Board decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss, and remanded the claim back to the Board for readjudication.  The Court instructed the Board to consider and discuss the June 2015 private medical opinion that was not previously addressed in the Board's July 2015 decision.  The Court specifically noted that the June 2015 private medical opinion stated the Veteran's "'progressive hearing loss' is the result of in-service 'chemical exposure...[n]oise, infection and the very treatment of infection.'"  The Court also instructed the Board to consider and discuss the record evidence showing the Veteran suffered an ear infection during service between August and September 1961.

In light of the Court's August 2016 Memorandum Decision, the Board finds that an addendum opinion is required for the examiner to specifically consider the evidence highlighted by the Court in determining the etiology of the Veteran's current bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records from the Fargo, North Dakota, VA Health Care System dated from 2013 to the present.  

2.  Only AFTER obtaining the above referenced VA treatment records, return the claims file to the September 2012 VA examiner for an addendum opinion.  If the examiner who drafted the September 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to review the claims file and furnish an addendum opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss is etiologically related to his service?  Specifically, the Veteran was treated during service for tonsillitis and left ear otitis media in 1961, and a June 2015 private medical opinion indicated these infections and the related treatment contributed to the Veteran's hearing loss.  The Veteran also alleges noise exposure.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made. 

3.  After completion of the above addendum opinion, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




